OPINION OF THE COURT
Memorandum.
On plaintiff’s appeal in appeal No. 1, the order of the Appellate Division, insofar as appealed from, should be affirmed, with costs.
We agree with the Appellate Division that plaintiff’s design defect cause of action must fail for lack of proof that defendant General Cable Corp. had reason to know of the increased danger by virtue of the operator’s storage of a tool in a particular manner (see Robinson v Reed-Prentice, 49 NY2d 471, 479; Micallef v Miehle Co., 39 NY2d 376, 386).
On plaintiff’s appeals in appeals Nos. 2, 3 and 4, appeals dismissed, without costs, upon the ground that plaintiff is not a party aggrieved by the orders of the Appellate Division (CPLR 5511). On defendant General Cable Corp.’s cross appeal in appeal No. 4, cross appeal dismissed, without costs, on the court’s own motion, as academic.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]):
On appeal No. 1, order, insofar as appealed from, affirmed, with costs.
On appeals Nos. 2, 3 and 4, plaintiff’s appeals dismissed, without costs.
On appeal No. 4, defendant General Cable Corporation’s appeal dismissed, without costs.